                                                                         DISTRICT OF OREGON
                                                                              FILED
                                                                            August 11, 2021
                                                                      Clerk, U.S. Bankruptcy Court



       Below is an opinion of the court.




                                                        _______________________________________
                                                                  PETER C. McKITTRICK
                                                                  U.S. Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF OREGON
    In Re:                                      Bankruptcy Case
                                                No. 16-34692-pcm13
    MICHAEL SCOTT CAMPBELL,
                       Debtor.                  MEMORANDUM OPINION 1




        This matter came before the court on the Motion for Disgorgement of

Fees (the Motion to Disgorge), Doc. 139, filed by Nancy Campbell, who is

the ex-wife of Michael Campbell, the debtor in this chapter 13 2

bankruptcy case.          Nancy is a creditor of Michael’s by virtue of an




1This disposition is specific to this case and is not intended for
publication or to have a controlling effect on other cases. It may,
however, be cited for whatever persuasive value it may have.
2 Unless otherwise noted, all references to chapters, sections, and
rules are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., and to the
Federal Rules of Bankruptcy Procedure, Rules 1001, et seq.

Page 1 – MEMORANDUM OPINION


                        Case 16-34692-pcm13   Doc 171   Filed 08/11/21
equalizing judgment entered in their state court divorce case. 3           Nancy

requests that this court require Michael’s counsel, Wade Bettis

(Bettis), to disgorge all fees he received in excess of the amount

approved at confirmation of Michael’s chapter 13 plan.             Nancy contends

that those funds should be disgorged and paid to the chapter 13 trustee

or returned to Michael’s estate. 4      For the reasons that follow, the

court will require Bettis to disgorge $10,381.18.

                       FACTS AND PROCEDURAL BACKGROUND

       Michael filed a chapter 13 petition on December 14, 2016.          Doc. 1.

On the same date, Bettis filed an attorney disclosure form (the ADF)

using the required Local Bankruptcy Form (LBF), LBF 1305.            Doc. 2.   A

copy of LBF 1305 is attached to this opinion as Exhibit 1.            Bettis

marked the box indicating that his fee arrangement with Michael was a

“Schedule 1” fee structure and that his total fee request for the life

of the case, except for adversary proceedings and appeals, was $4,000,

plus expenses of $310, for a total of $4,310.          Doc. 2.     As indicated on

the ADF, Michael had paid $1,720 on the petition date, leaving $2,590 to

be paid through the confirmed chapter 13 plan.          Doc. 2.




3 For clarity, the court will refer to Nancy and Michael by their first
names, no disrespect is intended.

4   Michael died in September of 2020.

Page 2 – MEMORANDUM OPINION


                  Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     Although Bettis said on the ADF that he was charging Michael a

$4,000 fixed-fee for the life of the bankruptcy case, the actual fee

agreement between Bettis and Michael provided otherwise.             On December

13, 2016, Michael signed a Contract for Legal Representation, which is

attached to the ADF (the First Agreement).         Doc. 2.     The First Agreement

indicates that some services would be included in the $4,000 fixed-fee,

while others would be billed at an hourly rate.          Under the First

Agreement, “Standard Services” are covered by the $4,000 fixed-fee, and

“Non-Standard Services” are billed at an hourly rate. 5            Doc. 2.   The

First Agreement specifically excludes services related to adversary

proceedings, appeals, and proceedings in any non-bankruptcy court or

administrative agency.    Doc. 2.

     The First Agreement, however, was not the first fee agreement that

Michael signed.   In October 2016, he signed a fee agreement with UpRight

Law, LLC (hereinafter, the firm is referred to as “UpRight” and the

agreement as the “UpRight Contract”).       Doc. 126.      Bettis was associated

with, and signed the UpRight Contract on behalf of, UpRight.             Under the

UpRight Contract, Michael was obligated to pay the $310 filing fee and

$1,720 prepetition, and $2,280 after the petition was filed, for a total

of $4,310.   Doc. 126.   The amount due postpetition, $2,280, would be

paid, subject to court approval, through the confirmed plan, and would


5  The distinction between Standard and Non-Standard Services will be
discussed in more detail below.
Page 3 – MEMORANDUM OPINION


                  Case 16-34692-pcm13   Doc 171   Filed 08/11/21
cover all attorney fees for the life of the chapter 13 case. 6       Bettis

did not disclose the UpRight Contract to the court until May 24, 2018,

when he filed a second amended ADF.     Bettis has represented to the court

that he became uncomfortable with UpRight due to their well-chronicled

issues with courts around the country, so he and Michael terminated

their relationship with UpRight. 7

     Michael’s chapter 13 case was contentious from the outset.        The

court ultimately confirmed a chapter 13 plan in July of 2018, after

extensive litigation between Michael and Nancy. 8       A detailed recitation

of the history of those disputes is necessary to frame and understand

the matter currently before the court.

     Approximately one month after Michael filed his chapter 13

petition, Nancy filed an objection to confirmation and a motion to

convert or dismiss the chapter 13 case.     Doc. 14.      Nancy objected to




6 There is a discrepancy in the total fees stated in the UpRight
Contract. In one section, it identifies total fees of $4,750. However,
the section of the contract that actually breaks out the fees,
identifies total fees of $4,310. Doc. 126. The court assumes for
purposes of this discussion that $4,310 is the correct amount.

7  Although Michael paid UpRight $1,720, it appears that Bettis received
only $170 from UpRight. The question of whether Bettis is entitled to
any of the funds paid to Upright is not before the court.
8  Michael’s case originally was assigned to the Honorable David W.
Hercher. Sometime after Michael’s chapter 13 plan was confirmed, the
case was reassigned to the Honorable Peter C. McKittrick, in accordance
with the court’s regular rotation of chapter 13 cases. For ease of
reference, this opinion refers to “the court.”
Page 4 – MEMORANDUM OPINION


                Case 16-34692-pcm13   Doc 171   Filed 08/11/21
confirmation, alleging that Michael omitted and under-valued assets in

his bankruptcy schedules, and lacked good faith in filing his chapter 13

petition.   Nancy also filed a motion for relief from the automatic stay.

Doc. 17.    In February of 2017, Nancy obtained limited relief from stay,

to file a state court contempt action against Michael and liquidate

amounts due for spousal support and attorney fees.            The court then set

further hearings on confirmation of Michael’s chapter 13 plan and

Nancy’s motion to dismiss.      Doc. 28.    Thereafter, Nancy filed additional

objections to confirmation, and a motion to require Michael to file an

amended means test.     Docs. 33, 43.     The court held an evidentiary

hearing on June 16, 2017, to address those disputes.

     On March 13, 2018, the court issued a letter opinion finding that

Michael did not file his Chapter 13 petition in bad faith and that

neither dismissal, nor conversion was warranted.            Doc. 80.   The court

also granted, in part, Nancy’s motion to compel Michael to amend his

means test form.    Docs. 80, 81.

     Bettis filed amended schedules and means test documents in March

and April of 2018, which were met with further objections from Nancy.

Docs. 85-87, 89-92, 94-96.      On May 8, 2018, Michael filed an amended

plan, to which Nancy also objected.        Docs. 99, 101.       The court

determined that another evidentiary hearing was necessary to determine

issues regarding Michael’s disposable income.



Page 5 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     From the petition date to the date the court confirmed Michael’s

chapter 13 plan, Bettis filed several ADFs.       The following table

identifies each ADF, the date it was filed, which fee agreement

contracts were attached, and the date of each contract.

 Disclosure    Docket #    Date Filed with        Attached Agreements and
    Form                        Court                   Date Signed
Original ADF   Doc. 2     December 14, 2016      First Agreement signed
                                                 December 13, 2016
First          Doc. 100   May 8, 2018            First Agreement signed
Amended AFD                                      December 13, 2016

                                                 Second Agreement signed
                                                 May 4, 2017

                                                 Third Agreement signed
                                                 June 8, 2017

                                                 Fourth Agreement signed
                                                 July 14, 2017
Second         Doc. 111   May 24, 2018           First Agreement signed
Amended ADF                                      December 13, 2016

                                                 Second Agreement signed
                                                 May 4, 2017

                                                 Third Agreement signed
                                                 June 8, 2017

                                                 Fourth Agreement signed
                                                 July 14, 2017

                                                 UpRight Contract signed
                                                 October 18, 2016
Third          Doc. 126   July 19, 2018          First Agreement signed
Amended ADF                                      December 13, 2016

                                                 Upright Contract signed
                                                 October 18, 2016




Page 6 – MEMORANDUM OPINION


                Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     For purposes of this opinion, the First and Second Agreements are

virtually identical.   The Third and Fourth Agreements are addendums that

define the terms of a $20,000 retainer agreement between Bettis and

Michael and explain that the retainer would come from Michael’s

retirement account, not from the bankruptcy estate or the chapter 13

trustee.

     The issue of attorney fees and Bettis’ entitlement to fees in

excess of the $4,000 fixed-fee was broached at several hearings held

before the court confirmed Michael’s chapter 13 plan.

     At an evidentiary hearing in June of 2017, Michael testified, while

being examined by Nancy, that he had paid around $22,000 to Bettis by

withdrawing $25,000 from a retirement account.         Doc. 74.   Bettis tried

to interject and elaborate, but the court indicated that the attorney

fee issue would be addressed later.      At the end of the evidentiary

hearing, Bettis, in an attempt to clarify the attorney fee issue, stated

that Michael had retained him for the bankruptcy case and the state

court divorce case.    He said that he was holding the funds in trust,

except for expenses, and that he would file an amended ADF.

     On July 18, 2017, Bettis tried to file two duplicate Applications

for Supplemental Compensation using LBF 1307.         LBF 1307, however, is

used to request supplemental fees only after a chapter 13 plan has been

confirmed.   Michael’s plan had not yet been confirmed when Michael tried

to file the Applications for Supplemental Compensation, so they were
Page 7 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
rejected by the Clerk’s Office and returned to Bettis.            Doc. 76.   On the

returned Applications for Supplemental Compensation, Bettis indicated

that he was requesting an additional $20,000 in attorney fees, but that

the request would “not change the payment amount in the Chapter 13

plan.”   Bettis attached itemizations to the rejected forms.

     After the court issued its letter opinion resolving Nancy’s motion

to dismiss, it held an adjourned confirmation hearing on March 22, 2018.

At that hearing, Nancy argued that the retirement funds that Michael

used to pay to Bettis should have become part of the bankruptcy estate.

The court required Bettis to file an amended ADF by April 16, 2018, to

assist the court in determining whether the retirement funds used to pay

Bettis were, in fact, property of the bankruptcy estate.           Doc. 88.

     At the time of the next adjourned confirmation hearing on May 3,

2018, Bettis had not filed an amended ADF as required by the court.

Bettis told the court at the May 3, 2018, hearing that he had tried to

file an amended ADF but that the Clerk’s office returned it, apparently

referring to the Applications for Supplemental Compensation that he

erroneously filed approximately 10 months earlier.

     On May 8, 2018, Bettis filed the First Amended ADF, to which Nancy

objected.   Docs. 100, 102.   Nancy again raised the issue of whether the

funds Michael withdrew from his retirement account became non-exempt

property of the estate.   The court required Bettis to file a second

amended ADF because the First Amended ADF did not include the UpRight
Page 8 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
Contract.   The court also required both parties to submit correspondence

summarizing the outstanding issues regarding confirmation of Michael’s

chapter 13 plan.

     Nancy submitted her summary of outstanding issues.             Doc. 108.   With

regard to Bettis’ attorney fees, Nancy listed: (1) “what should be the

disposition be [sic] of the funds withdrawn from the retirement account

of debtor,” (2) “should Mr. Bettis be allowed to amend his [ADF] to

request hourly fees,” and (3) “were the fees itemized by Mr. Bettis both

reasonable and necessary in light of the multiple changes and alleged

‘mistakes’ reference [sic] by Mr. Bettis.”          Doc. 108.

     On May 24, 2018, Bettis filed the Second Amended ADF and uploaded

correspondence regarding outstanding issues. Docs. 111, 112.            As

pertinent here, Bettis represented that he had “not taken any funds from

[Michael] for my work in his Chapter 13 bankruptcy[,]” and that there is

no prohibition against paying for post-petition legal services with

exempt assets.   Doc. 112.

     On June 4, 2018, the court held a continued adjourned confirmation

hearing.    The court stated that a debtor’s attorney always has an

ongoing obligation under the Bankruptcy Code to amend their ADF if the

fee structure has changed.      However, the court determined that Bettis’

entitlement to fees in excess of the $4,000 fixed-fee was not ripe for

consideration in the context of plan confirmation and would be subject



Page 9 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
to determination only if and when Bettis filed an Application for

Supplemental Compensation postconfirmation.        Doc. 113.

     The court held an evidentiary confirmation hearing on June 22,

2018, to address the outstanding issues regarding Michael’s chapter 13

plan.   When Bettis again raised the issue of attorney fees, the court

reiterated that that issue was not relevant to confirmation.

     At a hearing held on July 13, 2018, the court ruled that it would

confirm Michael’s chapter 13 plan.      In so doing, the court approved the

$4,000 fixed-fee and noted that Bettis’ entitlement to any additional

compensation would be decided if and when Bettis filed a

postconfirmation Application for Supplemental Compensation.        Before the

court entered an order confirming the plan, Bettis filed the Third

Amended ADF.   Doc. 126.   Approximately a week later, the court entered

an order confirming Michael’s chapter 13 Plan.         Doc. 127.

     Bettis received payment via the chapter 13 trustee for $2,590,

which satisfied the remaining balance of the $4,000 fixed-fee approved

by the court in connection with confirmation of Michael’s chapter 13

plan.   Bettis never filed an Application for Supplemental Compensation

postconfirmation or otherwise sought court approval for payment of any

amount in excess of the $4,000 fixed-fee.

     On January 4, 2021, Nancy filed the Motion to Disgorge.       Doc. 139.

Specifically, Nancy requested the court order disgorged the “unapproved

and unauthorized” attorney fees Bettis received from Michael because
Page 10 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
Bettis had not sought approval from the court.           Docs. 139, 147.     Nancy

submitted a declaration stating that, after Michael’s death, she

discovered that Michael paid Bettis additional funds in March of 2017

and March of 2019.      Doc. 140.

       At a hearing on March 1, 2021, Bettis stated that Michael retained

him for representation in the bankruptcy case, a state court contempt

action, and an appeal of Michael and Nancy’s divorce.               The court ordered

Bettis to provide copies of all bills sent to Michael with a summary of

the total amount billed for each matter.          After considering the

materials provided by Bettis and Nancy, the court finds that, for all

matters, Michael paid Bettis $43,560.00 and Bettis refunded Michael

$1,460.25, for a net total of $42,099.75.          Bettis received $19,772.36

from Michael for the time billed hourly in the bankruptcy matter.              Doc.

161.    Bettis also received $2,590 from the trustee and $170 from

UpRight, but those amounts were part of the $4,000 fixed-fee arrangement

that was approved at confirmation and, therefore, are not subject to the

Motion to Disgorge. 9    Doc. 127.




9 This opinion does not address the attorney fees that Bettis received
in connection with the state court proceedings because Nancy did not
argue those fees are sufficiently connected with this bankruptcy case to
warrant review under 11 U.S.C. § 329 and Rule 2017(b), and this court
declines to make such a finding. 9 COLLIER ON BANKRUPTCY ¶ 2017.08 (16th
ed. 2021) (“Rule 2017(b) requires that the services rendered or to be
rendered have some (however minimal) connection with the bankruptcy
case.”).
Page 11 – MEMORANDUM OPINION


                  Case 16-34692-pcm13   Doc 171    Filed 08/11/21
     To resolve the Motion to Disgorge, the court first must determine

what was the fee agreement between Michael and Bettis, and whether

Bettis is entitled to compensation in excess of the $4,000 fixed-fee

disclosed in the original ADF.    Then, the court must identify the

applicable fee disclosure requirements and whether Bettis complied with

those requirements.   If he did not, the court must determine the extent

to which Bettis should be required to disgorge the funds paid to him by

Michael because of that failure.

                                   ANALYSIS

     This court has jurisdiction under 28 U.S.C. § 157(b)(2)(A) because

this is a matter concerning the administration of the estate.

     I.   Michael’s Fee Agreement with Bettis and Bettis’ Entitlement to
          Fees in Excess of the $4,000 Fixed-Fee

     Because there are several attorney fee agreements between Bettis

and Michael, as a threshold issue, the court must decide which fee

agreement controls and then, whether the controlling fee agreement

provides for attorney fees in excess of the $4,000 fixed-fee approved at

confirmation of Michael’s chapter 13 plan.

     The UpRight Contract was the first agreement signed by Michael and

Bettis.   However, the court finds that the UpRight Contract was

unambiguously superseded by the First Agreement.          Therefore, the First

Agreement is the operative contract between Michael and Bettis.




Page 12 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     The First Agreement provides that the following are included in the

$4,000 fixed-fee as Standard Services:

     Analysis of Client(s)’s financial condition;

     Counseling Client(s) as to the advisability of seeking relief
     in bankruptcy under Chapter 7 or Chapter 13 of Bankruptcy
     Code;

     Advising Client(s) as to Client(s)’s eligibility to seek
     relief under Chapter 7 or Chapter 13 of the Bankruptcy Code;

     Advising Client(s) as to the availability of exemptions under
     applicable law;

     Assisting Client(s) in assembling all documents necessary for,
     or in connection with, the filing of a petition under the
     Bankruptcy Code;

     Assisting Client(s) in meeting all conditions precedent to
     filing a petition for relief under the Bankruptcy Code and in
     meeting all conditions precedent to filing a petition for
     relief under the Bankruptcy Code and in meeting all conditions
     precedent to obtaining a discharge, if the Client(s) is
     eligible to receive a discharge;

     Preparation and electronic filing of the Client(s)’s
     bankruptcy petition and supporting schedules;

     Preparing Client(s) for examination at the meeting of
     creditors held pursuant to section 341 of the Bankruptcy Code;

     Attending the meeting of creditors and all court hearings
     (except as otherwise excluded in this Contract);

     Assisting the Client(s) with reaffirmation agreements, if
     applicable;

     Assisting the Client(s) with routine lien avoidance
     proceedings, if applicable;

     Assisting the Client(s) with the enforcement of the automatic
     stay, if required;

     Communicating with Client(s)’s bankruptcy trustee; and

Page 13 – MEMORANDUM OPINION


                Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     Communicating with Client(s)’s creditors as necessary.

Doc. 2.   The First Agreement also identifies the following Non-Standard

Services, which would be billed at an hourly rate:

     Rule 2004 examinations, depositions, interrogatories, or other
     discovery proceedings;

     Defending claims that granting bankruptcy relief to Client(s)
     under the Bankruptcy Code would constitute “abuse” within the
     meaning of the Bankruptcy Code;

     Defending claims that one or more of Client(s)’s debts are
     non-dischargeable;

     Recovering garnished or seized property or funds.

     Defending claims that Client(s) is not entitled to a discharge
     under the Bankruptcy Code;

     Defending matters arising from Client(s)’s failure to disclose
     any material fact; or

     Defending matters arising from Client(s)’s false statements
     made in connection with the bankruptcy petition, schedules,
     statement of financial affairs or any document provided in
     support thereof.

Doc. 2.

     Nancy argues that the court need not decide whether responding to

the issues raised by her in this case required Bettis to provide

Standard or Non-Standard Services, because Bettis is bound by the

original ADF, in which he selected a Schedule 1 fee arrangement and

represented that he would complete the case for a $4,000 fixed-fee.    The

court rejects that argument.    Although Bettis designated a Schedule 1

fee arrangement on the ADF, the actual contract attached to the ADF, the



Page 14 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
First Agreement, does not describe a Schedule 1 fee structure. 10

Instead, the First Agreement provides that Standard Services are

included in the $4,000 fixed-fee and Non-Standard Services will be

billed at an hourly rate.   The court concludes that the language of the

First Agreement overrides the ADF and that Bettis is entitled to fees in

excess of the $4,000 fixed-fee.    Although Bettis erred when he selected

the Schedule 1 box, the other pre-printed choices also did not

accurately describe the actual fee agreement between Michael and Bettis.

     Whether a service qualifies as Standard or Non-Standard depends on

the facts of the particular case.     The court concludes that responding

to Nancy’s objections to Michael’s chapter 13 plan and her motion to

dismiss required Bettis to provide Non-Standard Services and that it was

appropriate for Bettis to bill on an hourly basis for those services.

In Nancy’s objections, she argued that Michael’s case should be

dismissed or converted, which is the equivalent of claiming that Michael

was not entitled to a discharge.      Nancy argued that Michael under-valued

his assets and over-valued his expenses, which is the equivalent to

claiming Michael made false statements in connection with his petition,

schedules, or statement of financial affairs.          Nancy also argued that

this was a one-creditor case, which is equivalent to arguing that

Michael was abusing the Bankruptcy Code.         Finally, Nancy argued that


10The subsequent agreements filed by Bettis listed in the chart above
are not pertinent to this discussion.
Page 15 – MEMORANDUM OPINION


                Case 16-34692-pcm13    Doc 171    Filed 08/11/21
Michael omitted assets from his schedules, which is the equivalent to

claiming he failed to disclose a material fact.

        Nancy also moved for relief from the automatic stay.               Doc. 17.    The

First Agreement clearly provides that assisting a client with the

enforcement of the automatic stay qualifies as a Standard Service.                    Any

time spent on Nancy’s relief from stay motion should have been included

in the $4,000 fixed-fee.     Bettis billed $495 for such work and will be

required to disgorge that amount. 11




11The following table shows the work completed by Bettis in responding
to Nancy’s motion for relief from the automatic stay:

 Date         Description                                           Time     Slip Value

 1/23/2017 Review of file with Margie and                           1.00     $225.00
           preparation for response to relief from
           stay. Receipt and review of incoming
           correspondence from the adverse attorney
           an instructions of staff regarding the
           handling and disposition of this
           correspondence.
 1/31/2017 Working on forms in response to motion                   0.60     $135.00
           for relief from stay. Response to
           objection to Chapter 13.
 2/13/2017 Review of Order on Motion for Relief from                0.40     $90.00
           Stay and instructions to staff regarding
           missing language.
 2/17/2017 Receipt of BK Order re: Order on Relief                  0.20     $45.00
           from Stay
                                                Total               2.2      $495.00


Page 16 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     II.     Fee Disclosure Requirements

     The Bankruptcy Code and Rules require attorneys to disclose their

fee agreements with debtors to the court.

     Section 329 provides:

     (a) Any attorney representing a debtor in a case under this
     title, or in connection with such a case, whether or not such
     attorney applies for compensation under this title, shall file
     with the court a statement of the compensation paid or agreed
     to be paid, if such payment or agreement was made after one
     year before the date of the filing of the petition, for
     services rendered or to be rendered in contemplation of or in
     connection with the case by such attorney, and the source of
     such compensation.

     (b) If such compensation exceeds the reasonable value of any
     such services, the court may cancel any such agreement, or
     order the return of any such payment, to the extent excessive
     to—

            (1) the estate, if the property transferred—

                  (A) would have been property of the estate; or

                  (B) was to be paid by or on behalf of the debtor
                  under a plan under chapter 11, 12, or 13 of this
                  title; or

            (2) the entity that made such payment.

§ 329.     Rule 2016(b), which implements § 329, provides:

     Every attorney for a debtor, whether or not the attorney applies
     for compensation, shall file and transmit to the United States
     trustee within 14 days after the order for relief, or at another
     time as the court may direct, the statement required by § 329 of
     the Code including whether the attorney has shared or agreed to
     share the compensation with any other entity. The statement shall
     include the particulars of any such sharing or agreement to share
     by the attorney, but the details of any agreement for the sharing
     of the compensation with a member or regular associate of the
     attorney’s law firm shall not be required. A supplemental statement

Page 17 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     shall be filed and transmitted to the United States trustee within
     14 days after any payment or agreement not previously disclosed.

The force of § 329 and Rule 2016 is two-fold, they (1) require a

debtor’s attorney to disclose their fee agreement with the debtor and

(2) provide the bankruptcy court with authority to review attorney fees

for reasonableness, regardless of the source of the funds.             Cases that

apply § 329 and Rule 2016 give full effect to the plain and expansive

text of those provisions.

     By its terms, § 329(a) requires a debtor’s attorney to disclose to

the court all compensation paid or promised for services rendered “in

contemplation or in connection with” a bankruptcy case. § 329.             Section

329 requires “full disclosure of the amount and source of compensation.”

In re Hanson, 223 B.R. 775, 781 (Bankr. D. Or. 1998).              Rule 2016(b)

requires that a debtor’s attorney file a disclosure statement not later

than 15 days after the order for relief.         As part of that duty, the

debtor’s attorney must ensure that the disclosure is accurate and that

it discloses “the precise nature of the fee arrangement,” and when there

are changed circumstances, attorneys must supplement the original

statement.   In re Park-Helena Corp., 63 F.3d 877, 881 (9th Cir. 1995).

Additionally, Rule 2016(b) requires that the “statement shall include

the particulars of any such sharing or agreement to share by the

attorney.”   Regarding the timing of any supplemental statements, Rule

2016(b) requires that “[a] supplemental statement shall be filed and


Page 18 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171    Filed 08/11/21
transmitted to the United States trustee within 15 days after any

payment or agreement not previously disclosed.”         Rule 2016(b) (Emphasis

added).   The disclosure requirements apply “whether or not the attorney

ever applies for compensation in the case.”        In re Fraga, 210 B.R. 812,

822 (9th Cir. 1997).

     Along with the court’s assessment for reasonableness, comes the

power “to cancel compensation and order the return of any payments ‘[i]f

such compensation exceeds the reasonable value of any such services.’”

In re Land, 138 B.R. 66, 69 (D. Neb. 1992), aff’d, 994 F.2d 843 (8th

Cir. 1993).   Additionally, the court has the power to sanction

violations of the disclosure rules.      “[F]ailure to comply with the

disclosure rules is a sanctionable violation, even if proper disclosure

would have shown that the attorney had not actually violated any

Bankruptcy Code provision or any Bankruptcy Rule.”          In re Park-Helena

Corp., 63 F.3d at 880 (citing In re Film Ventures Int’l Inc., 75 B.R.

250, 252 (B.A.P. 9th Cir. 1987)).      “The disclosure rules are applied

literally, even if the results are sometimes harsh.”              Id. at 881.   “Even

a negligent or inadvertent failure to disclose fully relevant

information may result in a denial of all requested fees.”             Id. at 882.

     Section 329 was “enacted in recognition of the fact that

‘[p]ayments to a debtor’s attorney provide serious potential for evasion

of creditor protection provisions of the bankruptcy laws, and serious

potential for overreaching by the debtor’s attorney, and should be
Page 19 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
subject to careful scrutiny.’”    In re Land, 138 B.R. at 69 (quoting S.

Rep. No. 989, 95th Cong., 2d Sess. 39 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, 5825).

     The provisions of the Bankruptcy Code and the Bankruptcy Rules
     that regulate attorney fees are designed to protect both
     creditors and the debtor against overreaching attorneys. To
     ensure such protection, bankruptcy courts have broad and
     inherent authority to deny any and all compensations where an
     attorney fails to satisfy the requirements of the Code and
     Rules.

In re Kisseberth, 273 F.3d 714, 721 (6th Cir. 2001) (citing In re

Walters, 868 F.2d 665, 668 (4th Cir. 1989), and In re Downs, 103 F.3d

472, 479 (6th Cir. 1996)).

     Bettis asserts that that the attorney fees paid by Michael are

beyond the power of this court to review, because the funds came from

Michael’s exempt retirement account.      There are two problems with

Bettis’ argument.

     First, although the parties do not dispute that the funds Michael

used to pay Bettis came from an exempt retirement account, those funds

lost their exempt status because they were not subsequently deposited

into a qualifying tax-exempt account within sixty days of their removal,

as is required by § 522(b)(4).    If funds are distributed from an exempt

retirement fund and not rolled over and deposited into another eligible

fund within the prescribed time period, those funds lose their exempt

status.   In re Sullivan, 596 B.R. 325, 333 (Bankr. N.D. Tex. 2019)

(discussing 11 U.S.C. § 522(b)(4)(C) and (D)).         See also In re Brown,

Page 20 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
614 B.R. 416, 425-26 (B.A.P. 1st Cir. 2020) (agreeing with the analysis

in In re Sullivan that funds lose their exempt status if they are not

deposited into a tax-exempt fund within the 60-day period); In re

Merillat, 2014 WL 1846105 at *6-9 (E.D. Mich. May 8, 2014) (holding that

funds received from a voluntary liquidation of a 401(k) account were not

exempt because the funds were not in a tax-exempt fund or account at the

time of the bankruptcy filing).

     Second, even if the funds Michael used to pay Bettis remained

exempt, and the court does not believe that they did, Bettis still was

required to disclose receipt of those funds to the court, and the court

has the power to review the associated fees.        Rule 2017, which is

captioned Examination of Debtor’s Transactions with Debtor’s Attorney,

provides:

     Payment or Transfer to Attorney After Order for Relief. On
     motion by the debtor, the United States trustee, or on the
     court’s own initiative, the court after notice and a hearing
     may determine whether any payment of money or any transfer of
     property, or any agreement therefor, by the debtor to an
     attorney after entry of an order for relief in a case under
     the Code is excessive, whether the payment or transfer is made
     or is to be made directly or indirectly, if the payment,
     transfer, or agreement therefor is for services in any way
     related to the case.

Rule 2017(b).   “Any payment made to an attorney for representing a

debtor in connection with a bankruptcy proceeding is reviewable by the

bankruptcy court notwithstanding the source of payment.”          In re

Kisseberth, 273 F.3d at 719 (6th Cir. 2001) (citing In re Walters, 868


Page 21 – MEMORANDUM OPINION


                 Case 16-34692-pcm13   Doc 171   Filed 08/11/21
F.2d at 668).     See also In re Lewis, 113 F.3d 1040, 1046 (9th Cir.

1997)(the court may order disgorgement of any payment made to a debtor’s

attorney irrespective of the source of the payment).                “The regulatory

effect of neither § 329 nor [Rule] 2017 is conditioned on the source of

payment; rather it depends upon the nature of the services rendered.”

In re Walters, 868 F.2d at 668.

      Michael’s confirmed chapter 13 plan, expressly provides for the

payment of attorney fees, “including supplemental compensation[.]”               Doc.

99.   In the Third Amended ADF that was on file when the court entered

its order confirming plan, Bettis represented:           “I will be filing a

supplemental application for attorney fees.”          Doc. 126.       In this

district, when a plan provides for payment of postconfirmation fees, a

debtor’s attorney is “required to submit a supplemental fee application

any time counsel seeks any fees that exceed the amount approved by the

court, whether the fees were incurred preconfirmation or

postconfirmation.”     In re Hanson, 223 B.R. at 779.           Further, all fees

incurred that are not approved at confirmation, must pass through the

trustee’s account, and cannot be paid directly from the debtor to the

debtor’s attorney absent approval of the trustee.            In re Hanson, 223

B.R. at 778. 12


12The court is aware that the trustee may consent to waiver of the
requirement that funds pass through the trustee’s account in certain
cases. However, no waiver was sought here. Further, when such a waiver

Page 22 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     In Hanson, the court rejected the attorney’s argument that

postconfirmation attorney fees are administrative expenses only if the

attorney requests court approval of the compensation, concluding that

“this district’s local rules and forms at all pertinent times have made

express provision for supplemental fee applications unless debtor’s

counsel elects to accept a flat fee for the entire life of the case.”

In re Hanson, 223 B.R. at 778.     Bettis was required to submit

supplemental fee applications, even if he was not seeking payment

through Michael’s chapter 13 plan.

     The process for requesting supplemental compensation and receiving

payment through the trustee’s account “facilitates counsel’s recovery of

fees through the Chapter 13 plan and provides counsel with a secure,

efficient collection service for their fees that is free of cost to

counsel.”   Id.   The Hanson court reasoned that “[t]reating both pre- and

postconfirmation fees and expenses of Chapter 13 debtors’ counsel as

administrative expenses also ensures that the disclosure requirements of

section 329[] are met and protects the integrity of the bankruptcy

process.”   Id. at 779 n.12.    Further, Applications for Supplemental

Compensation provide adequate notice of the amount of the attorney fees

incurred and the opportunity for objection, see, e.g., Rule 2002(a)(6),




is granted by the trustee, the attorney must still file an Application
for Supplemental Compensation to comply with § 329 and Rule 2016.
Page 23 – MEMORANDUM OPINION


                  Case 16-34692-pcm13   Doc 171   Filed 08/11/21
and the court with a consistent process by which it can scrutinize the

attorney fees for reasonableness.        Id. at 779 n.12.

          III.   Compliance and Disgorgement Analysis

     Bettis violated the disclosure requirements imposed by § 329 and

Rule 2016 in numerous ways over an extended period of time.

     The first contract that Michael signed was the Upright Contract.

Although the Upright Contract was superseded by the First Agreement,

Bettis should have disclosed it and Michael’s payment to UpRight in the

original ADF.     He did not do that until May 24, 2018, when he filed the

Second Amended ADF.     Doc. 111.

     The original ADF not only failed to disclose the Upright Contract

and Michael’s payment to UpRight, it also inaccurately described the

First Agreement.     Although the ADF does not provide for the type of fee

arrangement that Bettis had with Michael, Bettis should have indicated a

Schedule 2 fee arrangement, and added language to clarify that the

“estimated fee” was really a $4,000 fixed-fee for all Standard Services,

and an hourly fee for Non-Standard Services.          Bettis amended his ADF

three times, but none of the amendments clearly captured the real fee

arrangement between Bettis and Michael, and none of the amendments were

timely.

     Bettis also violated Rule 2016(b) when he tardily filed the Second,

Third, and Fourth Agreements.       Those agreements were dated, May 4, 2017,

June 8, 2017, and July 14, 2017, respectfully, but were not submitted to
Page 24 – MEMORANDUM OPINION


                   Case 16-34692-pcm13   Doc 171   Filed 08/11/21
the court until May 8, 2018.     Doc. 111.    Rule 2016(b) requires that a

supplemental statement must be filed within 15 days after the attorney

receives payment or enters the agreement with the client.             Here, Bettis

did not disclose the Second, Third, or Fourth Agreements to the court

until approximately a year after he and Michael entered into them.

     Bettis’ disclosures were neither timely nor proactive.             The court

is especially troubled by the fact that the attorney fee issue did not

come to light until raised by Nancy.       Nancy raised the issue for the

first time during her direct examination of Michael on June 16, 2017,

when she inquired why Michael withdrew $25,000 from his retirement

account.    Michael explained that the withdrawal was to pay $22,000 to

Bettis.    It was not until after Nancy asked this question that Bettis

disclosed that Michael had paid him a large retainer.              Bettis did make

an attempt at disclosure when he tried to file the Applications for

Supplemental Compensation in July of 2017, but that attempt was

deficient and ineffective, for the reasons discussed above, and for the

additional reason that he did not attach, and thus disclose, any of the

pertinent fee agreements.

     After the Clerk’s Office returned the Applications for Supplemental

Compensation to Bettis, he did not make another attempt to disclose his

new fee agreements with Michael until Nancy raised the issue again, at

adjourned confirmation hearings in March and May of 2018.             Those delays

are inexcusable, and a clear violation of § 329 and Rule 2016.
Page 25 – MEMORANDUM OPINION


                  Case 16-34692-pcm13   Doc 171   Filed 08/11/21
     The Code and Rules are clear that any violation of the disclosure

requirements may be sanctioned, including by a denial of all fees.

Because the court finds that Bettis did not act willfully and made

several attempts at disclosure, ineffective and incomplete as they were,

the court will not order Bettis to disgorge all the fees at issue.      In

addition, the court has considered the fact that Michael prevailed in

confirming a plan over the continuous objections of Nancy.       In general,

Bettis’ services were necessary and beneficial to Michael.

     Therefore, the court will require Bettis to disgorge $10,381.18

from the amount of hourly fees that Bettis received and will enter an

order requiring the disgorged funds be paid to the trustee.      That sum is

comprised of the $495 reduction attributed to Bettis’ work responding to

Nancy’s relief from stay motion, and 50% of the $19,772.36 paid by

Michael for the hourly bankruptcy related services provided by Bettis.

                                CONCLUSION

     For the reasons stated above, the court concludes that Bettis must

disgorge a total of $10,381.18 to the chapter 13 trustee within 30 days

of entry of the order.

                                      ###




Page 26 – MEMORANDUM OPINION


                Case 16-34692-pcm13   Doc 171   Filed 08/11/21
                                     UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON
In re                                 ) Case No. _________________
                                      )
                                      ) [ONLY FOR CHAPTER 13 CASES]
                                      ) DEBTOR'S ATTORNEY'S DISCLOSURE
                                      ) OF COMPENSATION AND ANY
                                      ) EMPLOYMENT AGREEMENT, AND
                                      ) APPLICATION FOR COMPENSATION,
Debtor(s)                             ) UNDER 11 USC §329 AND FRBP 2016(b)

Debtor's attorney discloses compensation paid or to be paid in the above referenced case. Debtor and debtor's
attorney have agreed to attorney compensation, and    have      have not entered into an employment agreement.
A copy of the employment agreement, if any, is attached hereto.

The applicable schedule for the fee agreement between debtor and debtor's attorney is indicated below. If Schedule
1 or Schedule 2 is selected, debtor(s), acting by and through the undersigned counsel, apply to the court for an
order authorizing the compensation specified therein.


    SCHEDULE 1: The total fee request is $                       ($4,750 maximum). This amount represents all fees
    for the entire life of the case except for appeals or any adversary proceeding. Debtor has agreed to pay fees of
    $                        ($4,750 maximum) and expenses of $                    for a total of $                .
    Debtor         (specify)                                      has paid $              , leaving $            to
    be paid through the plan.



    SCHEDULE 2: Regarding all services rendered through confirmation of the plan plus the initial audit of claims,
    debtor and debtor's attorney have agreed upon:
      (a) a flat fee (i.e., requiring no itemization) of $                  ($3,450 maximum). Debtor and debtor’s
          attorney have agreed that post-confirmation services (after the initial audit of claims) will be charged as
          specified in the attached agreement or, if there is no written agreement, as follows:




        (b) an estimated total fee of $                and expenses of $                . Time records must be kept
            for all work performed both "pre" and "post" petition. Such records may be requested by the court at any
            time, and must show the time and rate applied to each service rendered. If the estimated fee exceeds
            $3,450, an itemized statement showing the time and hourly rate applied to each service rendered,
            attached to LBF 1306, must be filed with the court not less than one week prior to the final confirmation
            hearing.

         Debtor     (specify)                                                      has paid $               , leaving
$                   to be paid through the plan.




1305 (12/1/2017) Page 1 of 2                       ***SEE NEXT PAGE***




                                                                                                     Exhibit 1
                               Case 16-34692-pcm13         Doc 171     Filed 08/11/21
SCHEDULE 3: [COMPLETE ONLY IF CURRENT ATTORNEY WAS RETAINED AFTER CONFIRMATION OF A
PLAN.] Debtor and debtor’s attorney have agreed to fee arrangements as follows:




        Debtor          (specify)                                                   has paid $                    ,
        leaving $                    to be paid through the plan.

   [If the services specified in a previously submitted Schedule 1 or Schedule 2 (through confirmation and the initial
   audit of claims) were not completed] The debtor, the debtor’s former attorney, and the debtor’s current attorney
   have agreed to the following with respect to the former attorney’s fees and will apply for any necessary court
   order for approval:




IMPORTANT:

1. No additional compensation requests will be granted if SCHEDULE 1 is selected, or after a final application is
   filed if SCHEDULE 2 or SCHEDULE 3 is selected.

2. Supplemental applications for compensation: (a) may only be filed if SCHEDULE 2 or SCHEDULE 3 is
   selected;(b) will not be considered unless the application is clearly marked as a final compensation application,
   or unless the supplemental compensation requested is more than $500 and at least 6 months have expired
   since the filing of the case or since the filing of any earlier application; and (c) must be filed using LBF #1307,
   including an itemization of all services previously performed for which no previous itemization and application
   has been filed.

I certify there is no agreement to share compensation with any other person, except with a regular member, partner,
or associate of my attorney firm, except as follows (provide details):




I further certify that on                    a copy of this document was served on the debtor(s) and trustee.



DATED: ______________

                                          __________________________________________
                                          Debtor's Attorney




1305 (12/1/2017) Page 2 of 2



                                                                                                      Exhibit 1
                                Case 16-34692-pcm13        Doc 171     Filed 08/11/21
